DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cao (US 2013/0126830).
Regarding claim 1, Cao discloses a method of forming a gate-all-around field effect transistor (GAA FET), the method comprising: forming a bottom support layer  (Fig.4B, numeral 20) over a substrate (10); disposing a first group of carbon nanotubes (CNTs)  (50) over the bottom support layer (20); forming a first support layer (40) over 
Regarding claim 2, Cao discloses wherein forming a group of CNTs  (50) and forming a support layer (40) are repeated to form n support layers in which CNT's are embedded, where n is integer of three or more (Fig.4B; numeral 50).  
Regarding claim 3, Cao discloses wherein the bottom support layer (20) includes an insulating material ([0033])l.  
Regarding claim 4, Cao discloses wherein the substrate (10) is a semiconductor material ([0034]).  
Regarding claim 5, Cao discloses wherein the first support layer (40) and the second support layer (40) are made of a same material ([0036]).  
Regarding claim 7, Cao discloses wherein the first support layer and the second support layer (40) includes a dielectric material ([0036]).  
Regarding claim 8, Cao discloses wherein the bottom support layer (20) is made of a different material than the first support layer and the second support layer ([0035]; [0038]; note: silicon oxide)).  
Regarding claim 9, Cao discloses wherein the bottom support layer (20) is made of a same material as the first support layer and the second support layer (40) ([0035]; [0038]; note: silicon nitride).  
Regarding claim 10, Cao discloses wherein in the fin structure, two CNTs (50) contact each other in a horizontal direction (Fig.4C), and no CNT (50) contacts another CNT in a vertical direction (Fig.4C).
Regarding claim 19, Cao discloses a method of forming a gate-all-around field effect transistor (GAA FET), the method comprising: (i) disposing a group of carbon nanotubes (CNTs) (Fig.4B, numeral 50) over an underlying layer; (20) (ii) forming a support layer  (40)over the group of CNTs (50) and the underlying layer (20) such that the group of CNTs (50) are embedded in the support layer 920); (iii) repeating (i) and (ii) to form a stacked structure (Fig.4B); and (iv) forming a fin structure by patterning the stacked structure (Fig.4C).  
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest wherein the first support layer and the second support layer includes a polycrystalline or amorphous material of one of Si, Ge and SiGe as required by claim 6.
The search of the prior art does not disclose or reasonably suggest performing a planarization operation on the first support layer as required by claim 11.
The search of the prior art does not disclose or reasonably suggest performing a planarization operation on the support layer as required by claim 20.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that Cao does not discloses that the carbon nanotubes are embedded in the support layer are not persuasive because of the following reasons.  First, the term “embedded” is a broad term and the claim does not require that the carbon nanotubes are fully embedded in the support layer.  Second, Cao discloses that carbon nanotubes (50) are surrounded by the support layer (40) (Fig.4B). Thus, the carbon nanotube (50) are embedded in the support layer (40).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA SLUTSKER/Primary Examiner, Art Unit 2891